Citation Nr: 1528982	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  13-17 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim for service connection for a low back disability has been received, and, if so, whether service connection is warranted.

2.  Entitlement to service connection for degenerative arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Neil B. Riley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to April 1979.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from May 2009, November 2010 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Columbia, South Carolina Regional Office (RO).

In January 2015, the Veteran testified at a Video Board hearing before the undersigned Veterans Law Judge, and a transcript of the hearing has been associated with the claims file.

The Board notes that the Veteran's claim for service connection for a low back disability was previously denied in a May 1982 rating decision.  That decision was not appealed to the Board and became final.  The Veteran filed to reopen the claim in December 2006 and that was denied by the RO in March 2007.  That decision was not appealed to the Board and became final.  The Veteran filed to reopen the claim in October 2008.  The Board is required to address the issue of whether the Veteran submitted new and material evidence regardless of the RO's findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Only where the Board concludes that new and material evidence has been received does it have jurisdiction to consider the merits of the claim.  Id.  As such, the issue has been captioned as set forth above.

Received by VA in October 2013, but dated in July 2013 (with some evidence that it was sent in July 2013), was the Veteran's Notice of Disagreement with the September 2012 rating decision denying service connection for degenerative arthritis of the right knee.  The RO did not issue a Statement of Case for that issue.  Pursuant to the holding in Manlincon v. West, 12 Vet. App. 238 (1999), this is addressed in the REMAND portion of this document. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for flat feet has been raised by the Veteran in correspondence dated in February 2015 and the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) has been raised by the Veteran in correspondence dated in March 2015, but the issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to service connection for a low back disability and degenerative arthritis of the right knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 1982 rating decision, the RO denied service connection for a low back disability and the decision is final.

2.  In a March 2007 rating decision, the RO declined to reopen the service connection claim, and the decision is final.

3.  The evidence received since the March 2007 RO decision regarding the low back is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claim, and creates a reasonable possibility of an allowance of his claim.



CONCLUSIONS OF LAW

1.  The May 1982 rating decision, which denied the Veteran's service connection claim for a low back disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  The March 2007 rating decision, which declined to reopen the Veteran's service connection claim for a low back disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Given the favorable disposition on the claim to reopen the claim for service connection for a low back disability, further discussion regarding the duties to notify and assist is not needed.

II.  New and Material Evidence

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for a low back disability.

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

In a May 1982 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a low back disability on the basis that there was no evidence of a current problem and that the problems in service were "transient."

In a March 2007 rating decision, the RO declined to reopen the previously denied claim for a low back disability.  The RO concluded that there was no new evidence indicating a chronic back problem in service.

The Veteran was notified of his appellate rights.  He did not appeal that rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of either rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242 (2010).

Thus, the March 2007 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence of record at the time of the most recent March 2007 rating decision included the Veteran's service treatment records and post-service treatment records.
The Veteran submitted an application to reopen his claim in October 2008.  The evidence received since the March 2007 rating decision includes VA and private treatment records that show treatment of low back problems.  Also after the Veteran's Board hearing, the Veteran's attorney submitted additional medical evidence from a private physician, "Dr. G."  The records discuss chronic back problems the Veteran currently experiences.

The Board finds that some of the evidence received since the March 2007 rating decision is new in that it was not previously of record.  As previously noted, the credibility of such evidence is presumed for the purpose of reopening the claim.  As the lack of a current condition was one of the bases for the previous denial, the evidence that the Veteran has current problems with his low back is new and material.  As new and material evidence to reopen the claim for service connection for a low back condition has been received, the claim is, therefore, reopened.  The Veteran's appeal to this extent is allowed.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability and the appeal is granted to this limited extent.


REMAND

A remand is required to obtain a VA medical opinion.  The most recent VA examination to assess the Veteran's spine was in May 2013.  The medical evidence is conflicting and a further opinion is required before a decision can be rendered.  

The VA examiner provided the following rationale: "Single note in chart from 12/1/1978 documenting complaint of back pain for the previous 2 weeks following fall from a top bunk.  No further notes are found to indicate any long term sequelae resulting from this episode.  Current lumbar DDD is likely due to typical senescent degeneration since discharge."  In contrast, Dr. G. found that there were anatomical changes shown on X-ray and MRI that that show DDD and medical compartment osteoarthritis.  However, the opinion of Dr. G. does not provide a clear rationale for how the fall in service is related to what he described in the X-ray and MRI.  Therefore, a clarifying medical opinion is required that addresses the Veteran's medical history, including the reports from Dr. G.

Also, pursuant to the holding in Manlincon, supra, the issue of service connection for degenerative arthritis of the right knee must be remanded for issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims folder to the VA examiner who conducted the May 2013 VA examination for an addendum report/opinion if available, otherwise the opinion must be sought from a similarly qualified provider to determine the nature, extent and etiology of any low back disability that may be present.  The claims file and copies of all pertinent records, including the records and reports from Dr. G., must be made available to the examiner for review prior to the examination.

Based on the review of the record, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any low back disability that may be present is etiologically related to the Veteran's active duty.

The examiner is requested to provide a rationale for any opinion expressed.

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed condition.

If the examiner finds that an opinion cannot be provided without an examination, an examination must be provided.

2.  Issue a statement of the case as to the issue of entitlement to service connection for degenerative arthritis of the right knee and advise the Veteran of the procedure and time limits for perfecting his appeal as to that matter through his submission of a substantive appeal.

3.  After completing the above action, the claim must be readjudicated.  If any of the benefits sought on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


